Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-31 have been cancelled.
	Claims 32-51 are new.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/20/19, 4/9/20 and 6/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Floyd on July 13, 2022.
The application has been amended as follows:
In claim 32, line 4, after “nozzle” insert: - - and wherein the bio-ink reservoir contains a bio-ink comprising a plurality of cells and a photoinitiator - -.
Cancel claim 36.
In claim 37, replace “36” with - - 32 - -.
In claim 38, replace “36” with - - 32 - -.
Cancel claim 39.
In claim 40, replace “36” with - - 32 - -.
In claim 41, replace “36” with - - 32 - -.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art of Yoo et al. (US 20140012225; reference 012 on the IDS filed 3/20/19) does not teach or suggest, alone or in combination, the instantly claimed biological composition delivery system. Yoo et al. do teach a delivery system for cells with printheads, nozzles and sensors (claims 17-26, 29-34) and that the device can be used in endoscopic procedures [0061], thus inferring the presence of an endoscope. However, there is nothing in Yoo et al. that would guide the artisan to adding a photoinitiator to the device. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Claims 32-35, 37, 38 and 40-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613